Judgment, Supreme Court, New York County (Ruth Pickholz, J.), rendered April 20, 2005, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility. Concur—Mazzarelli, J.P., Friedman, Nardelli, Gonzalez and Catterson, JJ.